DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on October 20, 2022 is acknowledged.  The traversal is on the ground(s) that there is an absence of any undue burden for the examiner to examiner both groups of claims.  This is not found persuasive because the examiner still believes there would be a burden to examine both groups of claims. As detailed in the restriction requirement mailed September 09, 2022, the search for the two groups diverge greatly when considering the detailed structures and method steps required. In this instant application, an optical cable and methods and processes related to welding metal diverge enough to require two distinct searches, creating a burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 20, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 30, 2021 and March 10, 2022 are being considered by the examiner.
Drawings
The drawings were received on December 30, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 10 is rejected as being indefinite because the metes and bounds of the claim cannot be determined. The claim requires “the outer tube” which lacks antecedent basis. It is not immediately clear what the outer tube is meant to refer to. For purposes of this office action, the examiner interprets the outer tube as the third metal tube.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US Patent 5,905,834, hereinafter referred to as “Anderson”). Anderson anticipates claims:
1. An optical cable (10) for distributed sensing comprising: 
a first metal tube (16; column 4, lines 18-20 teaches the tube to be metal) with at least two optical fibers (24) loosely arranged therein (see figure 1); 
a second metal tube (12; column 4, lines 18-20 teaches the tube to be metal) with at least two tight buffered optical fibers (22; see figure 1) tightly arranged within an inner surface of the second metal tube (see figure 1; they’re tightly arranged as a ribbon cable); and 
a third metal tube (corrugated steel armor 34 is anticipated as the third metal tube) having an inner surface and collectively surrounding and operatively contacting (the operatively contacting can be interpreted as physical indirect contact, or even temperature contact) the first metal tube and the second metal tube (see figure 1), wherein at least one of the first metal tube and the second metal tube is fixed to the inner surface of the third metal tube by an adhesive compound (the water blocking material 32 is interpreted as an adhesive compound; column 4, lines 36-57 disclose the material is a grease or gel, which can at least weakly adhere components together).
4. The optical cable according to according to claim 1, wherein the adhesive compound fills interstices among the first and second metal tubes and the inner surface of the third tube (see column 4, lines 36-57 and figure 1).  
7. The optical cable according to claim 1, wherein an inner adhesive compound fills voids and interstices between the tight buffered optical fibers and the inner surface of the second tube (see figure 1).  
8. The optical cable according to claim 1, further comprising an armor (sheath 26 is interpreted as an armor) in radially outer position with respect to the third metal tube.  
9. The optical cable according to claim 1, further comprising an outer sheath (sheath 26 is interpreted as the outer sheath). 
10. The optical cable according to claim 8, further comprising a bedding layer interposed between the outer tube and in direct contact thereto, and the armor (the inner half “layer” of the armor is interpreted as the bedding layer, which is in direct contact with both the armor and outer tube).  
11. The optical cable according to claim 1, wherein the at least two optical fibers loosely arranged in the first metal tube are capable of distributed temperature sensing (DTS) and of transmitting data (these limitations are intended uses of the previously claimed optical fiber and do not further define the previously positively recited structures).  
12. The optical cable  according to claim 1, wherein the at least two tight buffered optical fibers are capable of distributed strain sensing (DSS) and distributed acoustic sensing (DAS) (these limitations are intended uses of the previously claimed optical fiber and do not further define the previously positively recited structures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, as previously applied toward claim 1.
With respect to claims 2, 3, 5 and 6, Anderson discloses the limitations of claim 1 as previously stated. Anderson is silent to the metal tubes being made from stainless steel, or the adhesive compound selected from hot melt, epoxy, silicone and mixtures thereof, or the associated properties of such an adhesive. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize stainless steel as the tubes, and the adhesives claims, with their associated properties, in the structures of Anderson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andreassen (US 2004/0258373); Benjamin et al. (US 10,795,109) and Herbst (US 10,784,023) are all related to the instant application based on their disclosure of optical cables featuring tightly bound or loose bound optical fiber cables and metal tubings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874